Detail Action
This office action is a response to an application filed on 05/11/2020. 
Claims 1-6, 8-16, 21, 23-24 and 57-58 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201711107857.3, filed on 2017-11-10.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 and 10/29/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 05/11/2020.  These drawings are acceptable for examination proceedings.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-16, 21, 23-24 and 57-58 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by Deogun et al. (US 20190075585 A1), hereinafter “Deogun”.

Regarding claim 1, Deogun teaches A measurement gap configuration method applied to a first network node [Deogun: Fig. 6; Par. 15- 20 teaches method for providing a measurement gap by the cellular network], comprising:
determining a first configuration that is configured for a user equipment by a second network node [Deogun: Figs. 18, 20-26; Par. 286- 292 teaches transmit/ receive measurement gap assistance information and configured a list of frequencies measurements for UE]; and
configuring a measurement gap for the user equipment according to the first configuration [Deogun: Figs. 18, 20-26; Par. 286- 292 teaches transmit/ receive measurement gap assistance information and configured by MN and SN]. 

Regarding claim 2, Deogun teaches configuring the measurement gap for the user equipment directly according to the first configuration, or configuring the measurement 

Regarding claim 3, Deogun teaches wherein the first configuration comprises one or more of: a measurement configuration [Deogun: Fig. 20 illustrates configuration information included frequencies and measurement gap capability].

Regarding claim 4, Deogun teaches receiving the first configuration that is configured for the user equipment by the second network node [Deogun: fig. 18].

Regarding claim 5, Deogun teaches receiving the first configuration reported by the user equipment that is configured for the user equipment by the second network node [Deogun: Fig. 18].

Regarding claim 6, Deogun further teaches receiving, from the second network node, the first configuration that is configured for the user equipment by the second network node, when the second network node has the first configuration that is configured for the user equipment by the second network node [Deogun: Fig. 20].

Regarding claim 8, Deogun teaches sending a request message to the second network node for requesting the first configuration that is configured for the user equipment by the second network node [Deogun: Par. 371].
Regarding claim 9, Deogun teaches receiving a first indication reported by the user equipment of whether the measurement gap is needed [Deogun: Par. 119].

Regarding claim 10, Deogun teaches configuring the measurement gap for the user equipment according to a predetermined parameter, wherein the predetermined parameter comprises one or more of: the capability indication of the user equipment, the first indication, and the first configuration [Fig. 20].

Regarding claim 11, Deogun teaches sending the first configuration to the user equipment [Fig. 18; step 1808 teaches indicating one or more measurement gaps to UE].

Regarding claim 12, Deogun teaches sending the first configuration to the user equipment via the second network node [Deogun: Fig. 20].

Regarding claim 13, Deogun teaches sending a changed first configuration to the user equipment directly when the first configuration is changed [Deogun: Fig. 20-21, Par. 309-315 teaches of reconfiguration information received by UE];
sending the first configuration to the user equipment via the second network node when the first configuration is changed [Deogun: Fig. 20-21, Par. 309-315].

Regarding claim 14, Deogun teaches the first indication comprises whether the user equipment needs the measurement gap [Par. 117- 119].

Regarding claim 15, Deogun teaches an indication corresponding to per-frequency measurement gap [Deogun: Fig. 19, 20]

Regarding claim 16, Deogun teaches wherein the first indication comprises: a first indication bit indicating whether the measurement gap is needed [ Par. 117-119]
whether it is necessary to request the first configuration [Par. 117-119, 355].

Regarding claim 21, Deogun teaches A measurement gap configuration method applied to a user equipment, comprising [Deogun: Fig. 6; Par. 15- 20 teaches method for providing a measurement gap by the cellular network],
receiving a measurement gap sent by a first network node, wherein the measurement gap is configured for the user equipment by the first network node according to a first configuration [Deogun: Figs. 18, 20-26; Par. 286- 292 teaches transmit/ receive measurement gap assistance information and configured a list of frequencies measurements for UE]; and
first configuration is configured for the user equipment by a second network node [Deogun: Figs. 18, 20-26; Par. 286- 292 teaches transmit/ receive measurement gap assistance information and configured by MN and SN]. 

Regarding claim 23, Deogun teaches reporting to the first network node a first indication of whether the measurement gap is needed [Deogun: Par. 119 teaches UE reports to the SN or the MN].

Regarding claim 24 Deogun teaches reporting to the first network node the first indication of whether the measurement gap is needed according to the first configuration [Par. 119].

Regarding claim 57 Deogun teaches A first network node, comprising a processor, a storage, and a program stored on the storage and capable of running on the processor, when executed by the processor, the program implementing the steps of the measurement gap configuration method according to claim 1 [Deogun: Fig. 1].

Regarding claim 58 Deogun teaches A user equipment, comprising a processor, a storage, and a program stored on the storage and capable of running on the processor, when executed by the processor, the program implementing the steps of the measurement gap configuration method according to claim 21 [Deogun: Fig. 1].

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYAW Z SOE/Primary Examiner, Art Unit 2412